DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Claims 2-4 and 6-23 are pending in the application.

Response to Arguments
Applicant’s arguments, filed May 16, 2022, with respect to claim 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of claim 14 has been withdrawn. 

Applicant's arguments, filed May 16, 2022, with respect to rejection under 35 U.S.C. §103 of claim 2 have been fully considered but they are not persuasive.
The examiner respectfully submits that Williams discloses or suggests that the master clock device produces a system time signal, which is relayed to the network devices and each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal (see at least paragraphs 14, 15, 23, 25, 40, 41, 54, 59, and 156). Thus, Williams discloses or suggests “an output interface providing the time service to at least one of the plurality of media devices by transmitting synchronization information to said plurality of media devices using at least one synchronization signal,” as recited in claim 1.
Thus, in view of the above reasons, the examiner respectfully submits that the rejection of claim 2 should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (Cited in 09/28/2016 IDS, US 2006/0280182) in view of Fairman (US 2005/0002402).
Regarding claims 2 and 3, Williams discloses or at least suggests a network device that is capable of providing a time service to a plurality of media devices in a network (see at least paragraph 40, master clock device), the network device comprising:
an input interface for a reference signal, where the input reference signal is at least one of: a reference media clock or media signal input, a synchronization signal which coordinates the transmission of media signals through the network, and/or an internal reference clock (see at least paragraphs 14, 15, 23, 25, 54, and 59, the master clocks coordinate with each other via GPS time synchronization, where the coordination requires the master clocks to receive a synchronization signal which coordinates the transmission media of media signals through the network, where each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal, where the system time signal is generated by the respective master clock of each network);
a local clock governed by the input reference signal (see at least paragraphs 41, 55 and 156, the master clock uses the network time protocol (e.g. NTP and IEEE 1588) to synchronize the local clocks by producing a system time signal, where the local master clock is governed by coordinating with other master clocks via GPS time synchronization); and
an output interface providing the time service to at least one of the plurality of media devices by transmitting synchronization information to the plurality of media devices using at least one synchronization signal (see at least paragraphs 14, 15, 23, 25, 40, 41, 54, 59, and 156, the master clock device produces a system time signal, which is relayed to the network devices and each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal);
where at least one media device located in a first isochronous local media network is configured to send and/or receive media signals to/from at least one media device in a second isochronous local media network such that the media signals pass from the first isochronous local media network to the second isochronous local media network (see at least paragraphs 40 and 59, media devices 112 and 114 in two different  networks are configured to send and/or receive media signals to/from each other via the network devices 108 and 110); and
where the synchronization signals coordinating transmission in the first isochronous local media network and the second isochronous local media network are rate synchronized and time aligned to allow the at least one media device located in the first isochronous local media network and the at least one media device located in the second isochronous local media network to match their transmission and reception rates to ensure error free, or substantially error free transmission of the media signals between the first and second media networks (see at least paragraphs 14, 15, 23, 25, 54, and 59, each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal to eliminate buffer overrun and underrun in the network and to compensate for variable network delay and achieve tighter synchronization, which ensures substantially error free transmission of the media signals between the first and second media networks, where the system time signal is generated by the respective master clock of each network, where two separate IEEE 1588 networks each having their own master clock may coordinate their master clocks via GPS time synchronization).
Williams does not explicitly disclose that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network.
Fairman, from the same or similar fields of endeavor, discloses or suggests that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network (see at least paragraphs 63 and 64, network devices in the first isochronous compliant network are able to discover network devices in the second isochronous compliant network).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fairman in to the invention of Williams in order to allow inter-network communications.

Regarding claim 4, Williams discloses or at least suggests that the network device is capable of providing a buffering/re-timing service for jittered packet streams (see at least paragraphs 148 and 149, jitter compensation data buffers);
regarding claim 6, the network device is capable of providing one or more network management functions (see at least paragraph 43, clock rate synchronization between the network devices corresponds to network management functions);
regarding claim 7, the input interface is capable of providing at least one input reference signals selected from at least one of:  an AES word clock, an other word clock, audio signals and/or video signals see at least paragraphs 25 and 59, the master clocks coordinate with each other via GPS time synchronization, where the coordination requires the master clocks to receive a word clock which coordinates the transmission media of media signals through the network);
regarding claim 8, the network device is operable to synchronize additional network devices by transmitting a master clock signal at the output interface (see at least paragraph 156, the master clock device produces a system time signal, which is relayed to the network devices);
regarding claim 9, the synchronization signal comprises at least one of IEEE 1588, NTP, IEEE 802.1AS or other versions of IEEE 802.1, and any other network time protocol (see at least paragraphs 41 and 55, IEEE 1588 and NTP);
regarding claim 10, the media transport protocol comprises at least one of Real-time Transport Protocol (RTP), Dante, an IEEE 1733 extension of RTP, and any other routable transport protocol (see at least paragraph 12, a routable transport protocol that transports multiple media channels over a network in a matter that meets quality and timing requirements for high quality audio and video reproduction);
regarding claim 11, the network comprises at least one of a local area network (LAN), a virtual local area network (VLAN), one or more IP subnets, a CobraNet network, a Dante network, an Audio Video Bridging (AVB) network, and a wide area network (WAN) (see at least paragraphs 56 and 157, local area network);
regarding claim 12, at least one media device in a first network is capable of sending and/or receiving synchronization information to at least one media device in a different network such that the media devices are capable of matching transmission and reception rates so that receiver underrun and/or overrun is prevented, substantially prevented, or acceptable (see at least paragraphs 15, 25 and 59, coordinating master clocks of different networks to allow two networks to share a common notion of time and send timestamped packets between each other);
regarding claim 13, at least one media device in a first network is capable of sending and/or receiving media signals to another media device in a different network such that the media signals are able to pass from one network to at least one other network (see at least paragraphs 25 and 59, coordinating master clocks of different networks to allow two networks to share a common notion of time and send timestamped packets between each other).

Allowable Subject Matter
Claims 14-23 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/30/2022